Citation Nr: 1602684	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected shell fragment wound residuals of the right leg with retained foreign body for the period prior to October 22, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from April 1968 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from the August 2006 rating decision issued by the RO in St. Louis, Missouri.  The case is now under the jurisdiction of the RO in White River Junction, Vermont.  

This matter was previously before the Board in June 2014 at which time it was remanded for additional development.  Specifically, in the remand instructions, the AOJ was directed to determine (1) whether the Veteran's scars associated with the right leg shell fragment wound injury were painful; (2) whether there was any muscle injury associated with the right leg shell fragment wound, and, if so, all of the symptoms of the muscle injury; and (3) to explain whether any right knee problems, including those identified at the January 2012 VA examination, were the result of, or aggravated by, the right leg shell fragment wound injury.  Pursuant to these instructions, the Veteran was scheduled for VA examinations in connection to his knees, scars, and muscle injuries in October 2014.  In light of the development conducted, and by way of the November 2014 rating decision, the RO increased the disability rating for the Veteran's shell fragment wound scars in the right lower extremity, with retained foreign body to 20 percent disabling, effective October 22, 2014.  The RO also granted separate ratings for the right lower extremity muscle injury (evaluating it as 30 percent disabling), the right knee strain with degenerative changes (evaluating it as 10 percent disabling), and right knee instability (evaluating it as 10 percent disabling).  As will be discussed further herein, as to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In October 2015, the Veteran testified before the undersigned at a central office hearing conducted at the Board in Washington, DC.  A transcript of the testimony has been associated with the Veteran's claims file.  During his hearing, the Veteran testified that he was satisfied with the 20 percent rating assigned for his shell fragment wound scars in the right lower extremity for the period on and after October 22, 2014, and was only seeking to extend the 20 percent rating for the period prior to October 22, 2014.  See Hearing Transcript, pp. 7-8.  Accordingly, the issue on appellate status is whether the Veteran is entitled to a rating in excess of 10 percent for his shell fragment wound scars of the right lower extremity with retained foreign body for the period prior to October 22, 2014.  See AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The issue of entitlement to service connection for a right foot condition has been raised by the record in a November 2015 memorandum, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the period from October 23, 2008, the Veteran's service-connected shell fragment wound scars of the right lower extremity with retained foreign body has been manifested by three superficial scars that are painful on examination.  

2.  For the period prior to October 22, 2014, the Veteran's service-connected shell fragment wound residuals has not been manifested by burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck; nor has it been manifested by burn scar(s) or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, in an area or areas of at least 12 square inches; nor has it been manifested by burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and non linear in an area of, or exceeding 144 square inches; nor has it been manifested by unstable scars.  [Service connection has already been granted for any orthopedic disabilities arising from the service-connected shell fragment wound residuals of the right lower extremity with retained foreign body.]

3.  For the prior to October 22, 2014, the Veteran's service-connected shell fragment wound residuals of the right lower extremity with retained foreign body have been manifested by impairment affecting Muscle Group XI, which results in a slight disability.  


CONCLUSIONS OF LAW

1.  For the period from October 23, 2008, the criteria for an evaluation no greater than 20 percent for shell fragment wound scars of the right lower extremity with retained foreign body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7805 (2015).  

2.  For the period prior to October 22, 2014, the criteria for the assignment of a separate noncompensable disability rating, but no higher, for the service-connected shell fragment wound residuals of the right lower extremity with retained foreign body on the basis of muscle impairment are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Diagnostic Code 5311 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2015).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through the March 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the June 2008 letter.  Although the June 2008 letter was sent after the August 2006 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided two years to respond with additional argument and evidence.  Also, his claim was readjudicated, and a statement of the case (SOC) was provided to him in July 2008, and several supplemental statements of the case were provided to him in February 2011, August 2012, and November 2014.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the aforementioned notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the August 2007 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations pertinent to the appeal period were obtained in March 2006, June 2007, May 2008, July 2008, November 2008, January 2012, and most recently, in October 2014.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rating the Veteran's claim, and rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2015).  Accordingly, the requirements of the June 2014 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In this case, the Veteran's service-connected shell fragment wound residuals on the right lower extremity has been assigned multiple disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Specifically, the Veteran has been assigned a 10 percent disability rating for this disorder for the period prior to October 22, 2014, and a 20 percent disability rating for the period on and after October 22, 2014.  During his hearing, the Veteran testified that he was satisfied with the 20 percent rating assigned for the period on and after October 22, 2014, and wished to extend the 20 percent rating for the period prior to October 22, 2014.  As such, the only issue on appeal is whether the Veteran is entitled to a rating in excess of 10 percent for shell fragment wound scars of the right lower extremity with retained foreign body, for the period prior to October 22, 2014.  

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2015).  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board need not consider the revised criteria.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  The Veteran contends that he is entitled to a higher rating for his service-connected shell fragment wound scars of the right lower extremity for the period prior to October 22, 2014.  While this disability has been rated under Diagnostic Code 7804, the Board must also consider whether an increased evaluation would be in order under other relevant diagnostic codes.  As such, the Board construes the Veteran's contentions as a request for review pursuant to the change to the rating criteria.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.  

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, Diagnostic 7800 (prior to October 23, 2008).  

Under the rating criteria in effect prior to October 23, 2008 for Diagnostic Code 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm).  

Under the rating criteria in effect prior to October 23, 2008 for Diagnostic Code 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater.  

Under the Diagnostic Code 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Under the former Diagnostic Code 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.

Also, under the rating criteria effective August 30, 2002 and prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008, with the exception of two supplemental Notes.  Indeed, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2015).  

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider whether an increased rating is warranted (1) under the criteria effective prior to October 23, 2008; and (2) under the criteria effective October 23, 2008 or any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2015) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

A review of the medical evidence reflects that the Veteran was afforded a VA examination in March 2006 during which time he provided his military history and reported that he sustained shrapnel wound injuries during a rocket attack while stationed in the Republic of Vietnam.  According to the Veteran, he was initially taken to an in-country hospital, and then to a hospital in Japan, before he was subsequently transferred to a hospital in the United States where he remained for a total of two months, mostly due to the need for therapy in his right upper extremity.  The shrapnel wounds affected his right calf and thigh, his left scrotum, and his right distal upper arm.  It was noted that the calf shrapnel wound had an entry wound medially which healed well "with a palpable piece of the shrapnel beneath his skin posteriorly and laterally which was finally removed in 2005."  It was also noted that the shrapnel was removed from the right distal thigh at the time of the injury.  The Veteran described the symptoms and pain level associated with the shrapnel wound injuries in both the right upper and lower extremities.  

Upon physical examination, the examiner noted that the Veteran had five scars, to include a scar on his right mid-calf "medially an entry wound of 2.0 x 1.0 cm with a smaller exit wound posteriorly and slightly laterally measuring 1.6 cm where the shrapnel was removed in 2005."  The examiner described both scars as well healed and nontender, and noted that the Veteran also had a scar on his "right distal thigh near the midline in the AP [that was] 2.0 x 1.6 cm rather stellate scar which is old and well-healed."  The record also reflects that the Veteran had a well-healed linear incision that was 3.0 cm long on his left scrotum.  The remainder of the examination focused on the shell fragment wounds and residuals scars associated with any shell fragment wounds on the right upper extremity, all of which have already been granted service connection and assigned separate ratings.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with status post multiple shrapnel injuries including the right calf, right thigh, left scrotum, and right distal upper arm.  The Veteran was also diagnosed with having a nerve injury to the right upper arm.  

An undated Disability Determination and Transmittal sheet reflects that the Veteran has a primary diagnosis of anxiety related disorder, and a secondary diagnosis of other disorders of the musculoskeletal system.  An April 2007 letter form the Social Security Administration (SSA) reflects that the Veteran has been deemed disabled since December 2005.  

At a June 11, 2007 VA examination, the examiner noted that in addition to the scar on the right upper extremity, examination of the other scars revealed a well-healed scar on the left abdomen, which measured one inch in size.  The examiner also noted a second scar on his right lower leg, and a third scar on the right calf, both of which measured one inch in size, and were described well-healed.  None of the scars were shown to be tender nor did they exhibit adherence to underlying muscle.  There was also a small scar on his scrotum.  The Veteran was diagnosed with having "multiple shrapnel wounds to his body after shrapnel entrances in 1969."  He was also diagnosed with having problems with the scar on his right upper arm, which adheres to underlying muscle, and upon motion of his elbow, causes neurological pain throughout his right arm and hand to his fingers.  The other scars on his body, abdomen and scrotum were described as well-healed and rather small with no local tenderness or abnormalities.  

At the June 2007 VA joints examination, the Veteran contended that the residuals of the combat inflicted shrapnel wound associated with his right upper arm had significantly worsened, and his symptoms were more disturbing than they were one year prior.  The Veteran also noted that several years prior, he had undergone the removal of metallic shrapnel fragments from his right leg, and any residuals associated with this were not problems of great concern.  The focus of the Veteran's complaints involved his right dominant upper extremity and the physical examination also focused on the scars on the right upper extremity.  It was noted that "[a]ll range of motion testing is carried out in accordance with DeLuca protocol and symptoms do not appear to be aggravated on sequential testing procedures."  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having multiple healed shrapnel wounds in the right upper and right lower extremity.  He (the Veteran) was also diagnosed with traumatic neuropraxia median cutaneous nerve of right dominant forearm secondary to remote shrapnel wound medial aspect right arm with adherence to underlying biceps muscle.  

The Veteran was afforded another VA examination in May 2008, during which time he described pain in his right arm and leg which started in 1969 after he sustained a shrapnel fragment injury to these extremities.  According to the Veteran, the pain has not changed in intensity or quality since the in-service injury.  On physical examination, the examiner observed small well-healed scars in the right lower medial shoulder, and in the right medial cuff at the border of mid and lower third.  Upon evaluating the Veteran's neurological system, the examiner observed normal muscle tone, bulk and strength in all muscle groups in both the upper and lower extremities.  The Veteran's deep tendon reflexes were 1 and symmetrical throughout, and the examination of the sensory system was normal to pinprick, light touch and vibration in both upper and lower extremities.  Based on her discussion with, and evaluation of the Veteran, the VA examiner determined there to be no clinical evidence of posttraumatic neuropathy of either the right upper extremity or the right lower extremity.  

Primary care records dated in June 2008 reflect that the Veteran had a history of a shrapnel injury.  

At the July 2008 neurological consultation, the Veteran reported to experience pain in the right leg which had been an ongoing problem for many years.  According to the Veteran, he has pain in his hamstring and calves that is not painful to touch but is very noticeable when he flexes his knee.  The Veteran described the pain in his right leg as progressive and worsening, and denied any knee pain or trauma to the leg.  The Veteran did note that he was walking more, and added that whenever he extends his knee, it helps diminish the pain.  The Veteran described the pain as sharp.  On physical examination, he exhibited right hamstring tenderness on passive flexion of the knee, and tenderness to palpation.  During the neurological evaluation of the leg, the motor examination revealed normal tone/bulk, "no adventitious movements, no pronator drift, [normal] finger tapping, 5/5 Delt, biceps, triceps, FE, IP, Quad, Ham, Gasctroc, Tib Ant, EHL."  The sensory examination was shown to be normal to temperature, light touch, and vibration, and the reflexes were 2+ at the Achilles, patellar, biceps, triceps, and "brach" region.  The Veteran's gait was shown to be normal, with a normal tandem, and it was noted that he walked on his heels and toes.  Based on the evaluation of the Veteran, the treatment provider determined that the Veteran's right post thigh pain was likely a muscular strain due to overuse.  

At the November 2008 VA examination, the Veteran described the symptoms and residuals associated with his shrapnel wound scars in the right upper extremity, and also reported to have pain in the right lower extremity - specifically the right calf and knee.  The Veteran provided his medical history, and noted that he incurred a shrapnel wound in his lower right extremity, and the shrapnel was removed two years prior.  He reported to have pain in this area.  On physical examination of the right lower extremity, the Veteran's reflexes were 2+ bilaterally throughout and symmetric and there were no noted motor or sensory abnormalities.  The examiner observed a shrapnel wound and a surgical wound, both of which were small, in the lower leg.  On review of the Veteran's medical records, there was a notation of an EMG that was performed in September 2007, the results of which were significant for mild right carpal tunnel syndrome, mild right ulnar neuropathy that was most likely localized to the cubital tunnel, and minor denervation at the right triceps and flexor carpi ulnaris.  Based on his discussion with, and evaluation of the Veteran, the VA examiner determined that the Veteran appeared to have signs and symptoms that were unchanged from his previous compensation assessment, that he was suffering from some numbness and dysesthesias in the right upper extremity distal region to his shrapnel wound and ventrally in an area that approximately measures 3 cm x 5 cm or 6 cm.  According to the examiner, "[i]t is most likely clinically only mildly significant."  

At the January 2012 VA examination, the VA examiner reviewed the Veteran's service treatment records and noted that he was injured in the Republic of Vietnam in March 1969, taken to the 93rd Evac Hospital where he underwent debridement of his wounds of the scrotum, lower and upper extremities; and transferred to the 106th General Hospital on March 31st where he underwent delayed primary closure.  The examiner also noted that a small piece of shrapnel encased in granulomatous tissue was excised under local anesthesia at VA in Providence, Rhode Island in 2003.  During the examination, the Veteran reported ongoing pain without progressive worsening of right lower extremity symptomatology since his last rating decision.  The Veteran also reported right leg pain (calf scars) that is constant, mild (usually 1-1.5), and does not alter his posture or his ability to walk.  According to the examiner, there is no decreased motion, strength, endurance, or swelling, and the Veteran had giving way as well as a clicking/catching sensation in his knee.  The Veteran denied any right leg flare-ups, and on physical examination, he was shown to have flexion to 100 degrees with no objective evidence of painful motion, and extension to 0 degrees.  The Veteran was also able to perform repetitive-use testing with three repetitions, and he had flexion to 100 degrees post-repetitive testing, and extension to 0 degrees following repetitive movement.  When asked whether the Veteran had functional loss, functional impairment or additional limitation of motion of the knee and lower leg after repetitive use, the Veteran indicated that he did, and noted that the Veteran had pain on movement and instability of station in the right leg.  When asked whether the Veteran exhibited tenderness or pain to palpation for joint line or soft tissues of either knee, the Veteran marked that he did in the right knee.  The Veteran's muscle strength was shown to be 5/5 in the right knee during flexion and extension, and the joint stability tests, to include the Lachman and posterior drawer tests were shown to be 1+.  The Veteran was also shown to have 1+ strength to valgus/varus pressure in the knee with extension and 30 degrees of flexion.  

When asked whether the Veteran had undergone any arthroscopic or other knee surgeries, the examiner indicated that he did, and provided a recitation of the Veteran's military and medical history.  When asked whether the Veteran had any residual signs and/or symptoms associated with the arthroscopic or other knee surgery, the examiner indicated that he did and described right leg pain (calf scars) that are "constant, knee giving-way, and knee squeaking."  The examiner noted that the Veteran had scars related to the shrapnel wound injuries.  When asked whether the scars were painful and/or unstable, or if the total area of the scars was greater than 39 sq. cm, the examiner marked yes.  Report of a Venous Doppler of the lower extremities revealed a single echogenic density within the soft tissues measuring "7.5 x 7.7 mm in size consistent with a soft tissue foreign body."  The remainder of the soft tissues were otherwise unremarkable.  Report of the x-ray of the right tibia and fibula revealed a single metallic foreign body within the soft tissues posterior to the midshaft of the tibia and fibula measuring 8 mm by 7 mm in size.  

During the portion of the examination that focused on the Veteran's scars, the VA examiner noted that the Veteran had three scars - a shrapnel fragment wound scar with foreign body on the arm, a shrapnel fragment wound scar with foreign body on the leg, and a shrapnel fragment wound scar on the thigh.  The examiner also observed shrapnel fragment wound scars on the left lower quadrant and scrotum.  According to the examiner, the Veteran had three painful scars, one of which was located on the right medial arm and exhibited constant pain that increased proportionately with right upper extremity use and was tender-to-palpation.  The Veteran also had a scar on the right medial leg that was constantly painful, was aggravated during movement, and tender-to-palpation.  In addition, the Veteran had a scar on the right posterior leg that was constantly painful, aggravated with movement, and tender to palpation.  [The Board again notes that the Veteran has already been service-connected for any shell fragment wound scars on his right upper extremity.]  None of the scars located on the trunk or extremities were described as unstable, with frequent loss of covering of skin over the scar, and none of these scars were both painful and unstable.  According to the examiner, the scar on the right upper extremity was located on the medial arm, and the area of the scar measured 4.0 x 1.5 cm.  In the right lower extremity, the Veteran's scars were located in the right medial midleg section, the right posterior midleg section, and the right medial distal thigh.  The area of the first scar measured 2.0 x 1.0 cm, the second scar measured 2.0 x 1.5, and the third scar measured 1.5 x 0.5 cm.  The approximate total area of the scars on the right lower extremity was 5.75 cm.  The Veteran did not have any scars or disfigurement of the head, face, or neck.  When asked whether any of the scars resulted in limitation of function, the examiner marked yes, and referenced the earlier knee examination, indicating that the scars on right lower extremity did affect the Veteran's range of motion in the right leg.  

When asked whether the Veteran had any muscle injuries, the examiner responded that he did, and noted the Veteran's shrapnel fragment wound scar with foreign body of the right leg.  The examiner noted that the Veteran had a penetrating muscle injury in the foot and leg, specifically located in Group XI, which includes muscles of the foot, ankle and calf; gastrocnemius, soleus, tibalis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus.  The examiner noted that the Veteran had scars associated with a muscle injury, but no known fascial defects caused by the muscle injuries.  According to the examiner, the Veteran's muscle injuries did not affect muscle substance or function, but the Veteran did exhibit a lowered threshold of fatigue, and fatigue-pain in muscle group V - symptoms that were consistent at a more severe level.  Muscle strength testing was shown to be 5/5 during knee flexion and extension, and during plantar flexion and dorsiflexion of the ankles.  

The Veteran was also afforded a neurological examination, however, he did not exhibit any symptoms attributable to any peripheral nerve condition in the right lower extremity.  Muscle strength tests reflected normal strength (5/5) during knee extension, ankle plantar flexion, and ankle dorsiflexion bilaterally.  The Veteran's deep tendon reflexes were shown to be 2+ in the brachioradialis, knees and ankle bilaterally, and the Veteran had normal sensation in the right upper anterior thigh, thigh, knee, lower leg, ankle, feet and toes.  The Veteran was also shown to have a normal gait.  The remainder of the examination was negative for any neurological abnormalities in the Veteran's right lower extremity.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that for the period prior to October 22, 2014, the Veteran is not entitled to a disability rating greater than 10 percent for the service-connected shrapnel wound residuals of the right leg under the version of Diagnostic Code 7804 in effect prior to October 23, 2008.  

First, the Board finds that Diagnostic Code 7800 is not applicable because there is simply no indication in the available medical evidence of record that the Veteran has burn scars or scarring and/or disfigurement of any kind on his head, face, or neck as a result of his service-connected shell fragment wound scars on his right lower extremity.  Specifically, there is no indication in the available medical evidence of record that the Veteran's shell fragment wound scars are manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the Veteran's shell fragment would scars covered an area exceeding 12 square inches to warrant a 20 percent disability rating during this time period.  With respect to Diagnostic Codes 7802, 7803, and 7804, the Board notes that a 10 percent disability evaluation is the maximum schedular evaluation under these codes.  As such, application of any of these codes do not result in the assignment of a higher rating.  

With respect to Diagnostic Code 7805, the Board acknowledges that the January 2012 VA examination demonstrated the Veteran's painful movement and instability in his right knee as a result of his shell fragment wound residuals.  However, by way of the November 2014 rating decision, the RO has already assigned separate disability ratings for the Veteran's limited range of motion and instability in his right knee under the appropriate diagnostic codes for the period on and after January 9, 2012.  

However, under the revised criteria effective on and after October 23, 2008, the Board finds that the Veteran is entitled to a disability rating no greater than 20 percent for the period prior to October 22, 2014.  As discussed above, pursuant to Diagnostic Code 7804 (effective October 23, 2008), a 20 percent rating is warranted for three or four scars that are unstable or painful.  During his hearing, the Veteran testified that all three scars on his right lower extremity had been painful since the date of his claim.  See Hearing Transcript, p. 5.  The January 2012 VA examiner did observe three scars on the right lower extremity, and only identified two as painful; the scar on the right medial leg, and the scar on the right posterior leg.  Furthermore, although the Veteran was shown to have a third scar on the right distal thigh, he was already granted a separate noncompensable rating for that under Diagnostic Code 7805 for the period prior to October 22, 2014.  However, the regulatory provisions effective October 23, 2008 do not require that the pain be demonstrated by the objective medical findings.  The Board finds the Veteran competent to report symptoms of pain associated with the scars on his right lower extremity, as these are characteristics capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994), 6 Vet. App. 465.  As there is competent evidence in favor of, and against, this finding, the Board will resolve reasonable doubt in favor of the Veteran and finds that the Veteran's three scars on the right lower extremity are painful.  As such, based on the rating criteria in effect from October 23, 2008, the Veteran is entitled to a disability rating no greater than 20 percent under Diagnostic Code 7804 (effective October 23, 2008), for the period from October 23, 2008.  

The Board acknowledges that under Diagnostic Code 7804, effective prior to October 23, 2008, the Veteran could be assigned separate compensable (10 percent) ratings for each painful superficial scar.  As discussed above, the January 2012 VA examination findings reflect that the Veteran had two superficial and painful scars on his right lower extremity - one located in the right medial leg and another on the right posterior leg.  However, the separate 10 percent ratings would only be effective for the period on and after January 9, 2012 (date of the examination).  Pursuant to Diagnostic Code 7804, effective prior to October 23, 2008, although the Veteran is entitled to separate 10 percent ratings for each superficial scar that is painful on examination, there must be objective medical findings substantiating these assertions and documenting and demonstrating painful scarring.  In accordance to Diagnostic Code 7804 and the regulatory provisions prior to October 23, 2008, objective evidence is necessary to warrant the assignment of a separate rating for painful scars under Diagnostic Code 7804.  The majority of the medical findings prior to the January 2012 VA examination are negative for signs or evidence of pain associated with the right lower extremity scars.  Indeed, at the March 2006 VA examination, the VA examiner described the scars on the right lower extremity as well-healed and non-tender.  The June 2007 VA examiner also noted that none of the scars on the right lower extremity were shown to be tender, and further added that they did not exhibit adherence to underlying muscle.  At the June 2007 VA joints examination, the Veteran stated that any residuals associated with the shell fragment wound scars in the right leg were of no concern to him.  Although the Veteran reported to have pain in the right lower extremity at the November 2008 VA neurological examination, his complaints were associated with muscular symptoms rather than any scarring on his right lower extremity.  When comparing the regulatory provisions both prior to, and following, October 23, 2008, the Board finds that the Veteran would receive the most beneficial and favorable outcome pursuant to the regulatory provisions after October 23, 2008.  

However, the Board can only grant the 20 percent rating for the period from October 23, 2008 because the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  Also, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 7804 because at no time during the appeal period has the evidence reflected five or more scars that are unstable or painful on the right lower extremity.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).   

Again, the Board notes that Diagnostic Code 7800 (effective October 23, 2008) is not applicable because the available medical evidence of record is negative for any signs or evidence of burn scars or scarring and/or disfigurement of any kind on the Veteran's head, face, or neck as a result of his service-connected shell fragment wound scars on the right lower extremity.  With respect to Diagnostic Code 7801 (effective October 23, 2008), there is nothing in the medical evidence to show that the Veteran's shell fragment wound residuals on the right lower extremity resulted in a scar covering at least 12 square inches during this time period.  As noted above, during the January 2012 VA examination, the VA examiner noted that the approximate total area of the superficial non-linear scars on the right lower extremity measured 5.75 centimeters.  As such, a disability rating in excess of 10 percent is not warranted under this code.  With respect to Diagnostic Codes 7802 (effective October 23, 2008), there is nothing in the medical evidence to show that the Veteran's shell fragment wound residuals resulted in a scar covering an area or areas of 144 square inches or greater.  Also, with respect to Diagnostic Code 7805, the Board notes that disabling effects of the scars in the right lower extremity have already been addressed, and, by way of the November 2014 rating decision, service connection was granted for the right lower muscle injury, the right knee strain with degenerative changes, and right knee instability - all of which were claimed as residuals of shell fragment wound residuals with retained foreign body.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that under Diagnostic Code 7804 (effective October 23, 2008), for the period from October 23, 2008, the Veteran's service-connected shell fragment wound residuals of the  right leg more nearly approximate the criteria for a 20 percent evaluation under the provisions of 38 C.F.R. § 4.118 , Diagnostic Code 7804.  

Muscle Injury

The Board has also considered whether separate ratings are warranted for other disabilities associated with the shell fragment wound residuals in the right lower extremity for the period prior to October 22, 2014.  Based on a review of the evidence, the Board concludes that the Veteran is entitled to a separate noncompensable rating for his muscle injuries attributed to the shell fragment wound residuals in the right lower extremity.  

At the January 2012 VA examination, the examiner noted that the Veteran had a shell fragment wound, and therefore a penetrating muscle injury that affected Muscle Group XI.  Any impairment associated with this muscle group is evaluated under 38 C.F.R. § 4.73, Diagnostic 5311.  This muscle group encompasses propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6) and the following muscles of the front of the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibial posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris.  

Pursuant to DC 5311, a 0 percent rating is warranted for a slight disability, and a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.73, DC 5311 (2015).  A 20 percent rating is warranted for moderately severe disability.  Id.  A 30 percent rating is warranted for severe disability.  Id.  The Veteran's service treatment records reflect that his wound was debrided, and the post-service treatment records reflect that there were entrance and exit wound scars.  Further, the January 2012 VA examiner referenced the report of a venous Doppler of the lower extremities which revealed a single echogenic density within the soft tissues measuring "7.5 x 7.7 mm in size consistent with a soft tissue foreign body."  The examiner also referenced report of the x-ray of the right tibia and fibula which revealed a single metallic foreign body within the soft tissues posterior to the midshaft of the tibia and fibula measuring 8 mm by 7 mm in size.  However, none of the scars on the right lower extremity adhered to the underlying muscle, and there is no evidence of indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  The Veteran did report sharp pain in the right lower extremity at the May 2008 neurological examination, and was assessed with a muscle strain.  However, he has not exhibited any known fascial defects or evidence of fascial defects associated with his muscle injury and his muscle injury did not affect muscle substance or function.  In addition, the Veteran did not report any additional symptoms attributable to his muscle injuries, to include loss of power, lowered threshold of fatigue, or fatigue-pain associated with muscle group XI.  Also, the examination report reflects no muscle atrophy, and normal muscle strength of 5/5.  There are no treatment records to show that the objective signs associated with this injury are indicative of a moderate muscle disability. 

Even when taking into account the Veteran's complaints, for the period prior to October 22, 2014, the overall evidence pertaining to his injury to Muscle Group XI, shows that a noncompensable disability rating reflective of slight impairment due to the muscle injury, is warranted.  The overall evidence does not show that a compensable disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5311, is warranted at any time prior to October 22, 2014.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected shell fragment wound residuals of the right lower extremity, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his shell fragment wound residuals in the right lower extremity are manifested by three painful scars that are tender and painful with movement.  As discussed in detail above, the Veteran's 20 percent rating for the shell fragment wound residuals of the right lower extremity, as well as the separate ratings assigned for any orthopedic and muscular residuals associated with this disability, and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period from October 23, 2008, an increased rating of 20 percent, but no higher, for shell fragment wound scars of the right lower extremity with retained foreign body is granted, subject to laws and regulations governing the award of monetary benefits.  

For the period prior to October 22, 2014, a separate noncompensable rating, for the shell fragment wound scars of the right lower extremity, with retained foreign body, on the basis of muscle damage, is granted, subject to the regulations governing the award of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


